Morris, J.
Plaintiffs contend that their deeds convey to them the fee in the lane or road, and they, therefore, have standing to seek to restrain defendants from trespassing. Upon this premise, they argue that the evidence was sufficient to allow the case to go to the jury for assessment of damages.
 We cannot agree with plaintiffs’ contention with respect to their rights in and to the property in question.
Plaintiffs introduced deeds carrying their title back to a common source beyond defendant Carey Taylor who at one time owned the lots as part of land which he developed as Taylor’s Beach. Plaintiffs also introduced three maps.- One map was made in 1942, is recorded in Deed Book 25 at pages 118 and 119, Camden County Registry. This map shows Lots 1-10 each fronting 50 feet on the Pasquotank River and running back a depth of 150 feet between parallel lines to a 20-foot road. Lot #10 is bounded on the southeast by a 20-foot road. The map is entitled “Cary S. Taylor lots”. The map dated December 16, 1943, entitled “lots of Carey Taylor”, recorded in Deed Book 25 at page 438, Camden County Registry, shows Lots 11-20. These lots front on Riverview Avenue and run back a depth of 165 feet between parallel lines. Lot #20 is bounded by a lane on the south, but no width thereof is shown. This lane is the same lane as is shown in the 1942 map as having a width of 20 feet. Riverview Avenue is the 20-foot road shown on the 1942 map running along the easterly side of Lots 1-10. The 1945 map entitled “Plat #3 showing Taylor’s Beach”, and recorded in Plat Book #2 at page 16, Camden County Registry, shows numbered Lots 21-43 fronting on the Pasquotank River and having various depths and widths. All of them run back from the river to Riverview Avenue. Lot #21, the northernmost lot, is bounded by a 20-foot lane. This is the same lane shown on the 1942 and 1943 maps. Riverview Avenue *182is the same street shown on the 1942 and 1943 maps. It appears that the only access to the Pasquotank River by owners of lots fronting on Riverview Avenue would be the 20-foot lane shown on all three maps.
“As a general proposition, where lots are sold and conveyed by reference to a map or plat which represents a division of a tract of land into subdivisions of streets and lots, such streets become dedicated to public use, and the purchaser of the lot or lots acquires the right to have all and each of the streets kept open.” Wofford v. Highway Commission, 263 N.C. 677, 683, 140 S.E. 2d 376.
J. Emmett Winslow, called by plaintiffs, testified that the 20 by 150 foot parcel in dispute was on the map of the highway system during his tenure as Highway Commissioner from 1953 to July 1957. George K. Mack, a retired District Engineer for the North Carolina State Highway Commission, testified that when he came into the district in about 1948 the road was being worked by the State forces. There was also evidence that a barricade and stop sign had been erected by the Highway Commission at the end of the road at the river at the request of Dr. Owens as the result of cars going into the river.
The evidence is plenary to show acceptance of the offered dedication by the North Carolina State Highway Commission. Wofford v. Highway Commission, supra.
There is no evidence of a revocation or withdrawal of dedication either before or after acceptance of the offered dedication. G.S. 136-96.
Plaintiffs rely on Patrick v. Jefferson Standard Life Ins. Co., 176 N.C. 660, 97 S.E. 657, as controlling here. We do not think it has any application to the facts in this case. Denny, J., later C.J., in Russell v. Coggins, 232 N.C. 674, 62 S.E. 2d 70, summarized the Patrick case as follows:
“There an alleyway had been reserved in a deed as appurtenant to the use of the land and the grantee thereafter acquired the fee simple title to the dominant and servient estates. The Court held that when these estates were merged, the easement in the alleyway being no longer necessary was extinguished, and the alleyway became a part of the merged estate.”
Plaintiffs urge that under Patrick, the deed conveying their respective lots to them describing the lots as bounded by the lane or road conveyed the fee to the center.
*183“The only instance in which the adjacent owners of lots in a subdivision, like the one under consideration, may be deemed to own any right, title or interest in a dedicated street, except an easement therein, is where the street was dedicated by a corporation which has become nonexistent. Sheets v. Walsh, 217 N.C. 32, 6 S.E. 2d 817; G.S. 136-96.” Russell v. Coggin, supra, at 677.
A witness for the plaintiffs testified that he was working for the North Carolina Highway Commission in 1965 when the Highway Commission was planning to pave Riverview Avenue. At that time, at the request of Mr. Wallace Taylor, one of the defendants, he made inquiry as to whether the land in dispute was still on the highway system. He testified that, after investigation, he told Mr. Taylor that the Highway Commission “did not claim this parcel of land.” G.S. 153-9(17) provides a procedure for the closing of roads abandoned by the Highway Commission and the vesting of title in and to the roadbed.
For the reasons stated herein, the judgment of the trial court is
Affirmed.
Campbell and Britt, JJ., concur.